Title: John Adams to Abigail Adams, 23 October 1775
From: Adams, John
To: Adams, Abigail


     
      
       Octr. 23. 1775
      
     
     Yesterday yours of Octr. 9th. came to Hand. Your Letters never failed to give me Pleasure—the greatest Pleasure that I take, is in receiving them. And altho every one, which has yet come to Hand is replete with melancholly Tidings, yet I can truly say I never was so earnest to receive them. I rejoice in the happy Principles and the happy Temper, which apparently dictated them all.
     
     I feel myself much affected with the Breach upon the Family. But We can count a Mother, a Brother, an Aunt, and a Brothers Child among the slain by this cruel Pestilence. May God almighty put a stop to its Rage, and humble us under the Ravages already made by it.
     The sorrows of all our Friends on the Loss of your Mother are never out of my Mind. I pray God to spare my Parent whose Life has been prolonged by his Goodness hitherto, as well as yours that survives.
     The tremendous Calamities already felt of Fire, Sword and Pestilence, may be only Harbingers of greater still. We have no security against Calamities here—this Planet is its Region. The only Principle is to be prepared for the worst Events.
     If I could write as well as you, my sorrows would be as eloquent as yours, but upon my Word I cannot.
     The unaccountable Event which you allude to has reached this Place and occasioned a Fall. I would be glad however that the worst Construction might not be put. Let him have fair Play—tho I doubt.
     The Man who violates private Faith, cancells solemn Obligations, whom neither Honour nor Conscience holds, shall never be knowingly trusted by me. Had I known, when I first voted for a Director of an Hospital, what I heard afterwards when I was down, I would not have voted as I did. Open barefaced Immorality ought not to be so countenanced. Tho I think, a Fatality attends us in some Instances, yet a divine Protection and favour is visible in others, and let us be chearfull whatever happens. Chearfullness is not a sin in any Times.
     I am afraid to hear again almost least some other should be sick in the House. Yet I hope better, and that you will reassume your wonted Chearfullness and write again upon News and Politics. Send your Letters to Warren for Conveyance. I wont trust any other.
    